ORDER
PER CURIAM.
Jody Anthony Jones (Defendant) appeals from the judgment entered after a jury convicted him of first-degree robbery, Section 569.020, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. On appeal, Defendant argues the trial court improperly allowed evidence of his prior crimes. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).